DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Bentley on April 15, 2022.
The application has been amended as follows: 
	In the claims:
31. (Currently amended) A method for use by an apparatus configured 
acquiring information from at least one of the communication methods for at least one of the subflows, the information comprising measurement reporting event triggers configured previously by the access networks; 
providing the information to a subflow control entity at a higher layer of the apparatus; 
based on the information, evaluating by the subflow control entity whether a change will occur in the at least one of the subflows; 
in case the change is evaluated to occur in the at least one of the subflows, evaluating by the subflow control entity when the change will occur; 
evaluating by the subflow control entity whether the change evaluated to occur impacts a specific requirement of delivering packets by using the at least one of the subflows; and 
in case the change is evaluated to impact the specific requirement, changing, by the subflow control entity, usage of the subflows for delivering packets. 

40. (Currently amended) A non-transitory computer-readable medium storing a program that causes an apparatus configured 
acquiring information from at least one of the communication methods for at least one of the subflows, the information comprising measurement reporting event triggers configured previously by the access networks; 
providing the information to a subflow control entity at a higher layer of the apparatus; 
based on the information, evaluating by the subflow control entity whether a change will occur in the at least one of the subflows; 
in case the change is evaluated to occur in the at least one of the subflows, evaluating by the subflow control entity when the change will occur; 
evaluating by the subflow control entity whether the change evaluated to occur impacts a specific requirement of delivering packets by using the at least one of the subflows; and 
in case the change is evaluated to impact the specific requirement, changing, by the subflow control entity, usage of the subflows for delivering packets.

41. (Currently amended) An apparatus configured 
acquiring information from at least one of the communication methods for at least one of the subflows, the information comprising measurement reporting event triggers configured previously by the access networks; 
providing the information to a subflow control entity at a higher layer of the apparatus; 
based on the information, evaluating by the subflow control entity whether a change will occur in the at least one of the subflows; 
in case the change is evaluated to occur in the at least one of the subflows, evaluating by the subflow control entity when the change will occur; 
evaluating by the subflow control entity whether the change evaluated to occur impacts a specific requirement of delivering packets by using the at least one of the subflows; and 
in case the change is evaluated to impact the specific requirement, changing, by the subflow control entity, usage of the subflows for delivering packets.

Allowable Subject Matter
Claims 31-38, and 40-50 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 31, 40, and 41, generally, none of the prior art references of record, including, but not limited to: US_20170127408_A1_Du, US_10511535_B2_Huang, US_10523794_B2_Kanagarathinam, US_11025586_B2_Vesterinen, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Du discloses a multilink bandwidth allocation method which including steps of: connecting the mobile device to the mobile network of the operations to establish the aggregation link through the peer link aggregation device, and recording the base stations of the operations that each link connects to; periodically obtaining the network delay time and the packet loss rate in each link for the mobile deice, and determining the theoretical bandwidth at the current time according to the network delay time and the packet loss rate in each link; using the detection technology of the signal strength of the mobile network to obtain the signal strength of the n base stations received by the mobile device at the current time; predicting the variation value of the signal strength of the base station received by the mobile device at the next time interval according to the variation trend of the signal strength of the base station received by the mobile device at a period of time before the current time and the signal strength; calculating a floating ratio of the bandwidth of each link at the next time interval; obtaining a prediction value of the bandwidth of each link at the next time interval according to the floating ratio of the bandwidth of each link and the theoretical bandwidth; sorting the prediction value of the bandwidth of each link according to a descending order; in the predetermined time interval, when the allocated bandwidth of the link for the data transmission, selecting the next link for the data transmission from the sorted prediction value of the bandwidth (Du figure 2, paragraphs 50-72, 135).
Prior art Huang discloses A data transmission control node selects at least one TCP subflow on which data transmission control needs to be performed from the multiple TCP subflows; The data transmission control node determines an adjustment policy for an input item of an MPTCP congestion control algorithm; The data transmission control node instructs a network node corresponding to the at least one TCP subflow to adjust a data transmission process on the at least one TCP subflow according to the adjustment policy (Huang figures 9-11).
Prior art Kanagarathinam discloses monitors one or more factors associated with the MPTCP implemented in the electronic device; enables the MPTCP in the electronic device for a current data transport based on one or more factors; Determine a mode, among a plurality of modes provided for the MPTCP, to control a plurality of subflows of the MPTCP for the current data transport, wherein the plurality of subflows are controlled based on one or more factors; Switch the mode during the current data transport based on one or more factors monitored during the current data transport (Kanagarathinam figures 4, 7).
Prior art Vesterinen discloses a method, comprising configuring a first internet protocol address and a second internet protocol address different from the first internet protocol address for a connection between an apparatus performing the method and a packet data network; assigning the first internet protocol address to a first data path for the connection and to assign the second internet protocol address to a second data path for the connection, wherein at least a part of the first data path belongs to a radio access technology; at least a part of the second data path belongs to the radio access technology; and the part of the first data path is different from the part of the second data path (Vesterinen figures 1, 4, 6, 8,10, 12).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “acquiring information… measurement reporting event triggers configured previously by the access networks… based on the information, evaluating by the subflow control entity whether a change will occur in the at least one of the subflows; in case the change is evaluated to occur in the at least one of the subflows, evaluating by the subflow control entity when the change will occur; evaluating by the subflow control entity whether the change evaluated to occur impacts a specific requirement of delivering packets by using the at least one of the subflows; and… changing, by the subflow control entity, usage of the subflows for delivering packets” as stated in independent claim 31, and similar limitations as stated in independent claims 40 and 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471                                 


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471